Case: 14-3160    Document: 8     Page: 1   Filed: 10/07/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   SMITA A. PATEL,
                      Petitioner,

                            v.

        UNITED STATES POSTAL SERVICE,
                   Respondent.
              ______________________

                       2014-3160
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-0353-13-0477-I-1.
                ______________________

                     ON MOTION
                 ______________________

    Before PROST, Chief Judge, DYK AND MOORE, Circuit
                         Judges.
PER CURIAM.
                        ORDER
    The United States Postal Service moves to dismiss
this petition for lack of jurisdiction.
    This court’s review of Merit Systems Protection Board
decisions is limited to final orders or final decisions. See
Weed v. Soc. Sec. Admin., 571 F.3d 1359, 1361-63 (Fed.
Case: 14-3160        Document: 8   Page: 2      Filed: 10/07/2014



2                                                  PATEL   v. USPS



Cir. 2009); see also 28 U.S.C. § 1295(a)(9). After the
Administrative Judge issued an initial decision in this
case, Smita A. Patel filed a timely petition for review with
the Board which remains pending. The filing of that
petition with the Board rendered the initial decision non-
final for purposes of our review. 5 C.F.R. § 1201.113(a)
(“The initial decision will not become the Board’s final
decision if within the time limit for filing . . . any party
files a petition for review . . . .”). Because there is no final
order or final decision of the Board, this court currently
lacks jurisdiction over this case.
    This order does not prevent Patel from seeking this
court’s review by filing a timely petition for review after
the Board enters a final decision in her case.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The motion is granted. The petition is dismissed.
      (2) Each side shall bear its own costs.
                                      FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


s26


ISSUED AS A MANDATE: October 7, 2014